 CHICAGO TYPOGRAPHICAL UNION NO. 16, AFL-CIO231closely affiliated with the International Longshoremen's Association, AFL-CIO, itis an agent of labor organizations within the meaning of the Act and thereforeaccountable as such for unfair labor practices within the meaning of Section 8(b) (4).The short answer to this is that for liability to attach to an agent, as an agent, theacts for which he is liable must be performed as such agent and in that capacity.In this instance, the alleged acts of picketing and threats to picket the various namedemployers, if committed by the Tugmen, were committed in its individual capacityand not as an agent.There are presented here neither allegation nor proof thatthe Tugmen acted in behalf of either or both the Marine Firemen, the DredgeWorkers, the I L.A., or the AFL or any of them.Moreover, mere affiliation with a labor organization does not in and of itselfmake the affiliated organization a labor organization.Tugmen is a completeorganization standing alone.True, it derives certain benefits and support from itsaffiliationwith I L.A and through the I L.A. with the AFL-CIO. But, unless itcan be shown that Tugmen is an agent of I.L.A. or AFL-CIO in the commissionof the alleged unfair labor practices, it cannot be held answerable for these activitiesunless and until such agency has been made out or until the Tugmen can be heldto be itself a representative of employees within the meaning of the Act.i5Accordingly, as stated above, I find that the General Counsel has failed to proveby a preponderance of the credible evidence that the Tugmen represents a sub-stantial number of employees within the meaning of the Act.The General Counselhaving failed to prove that the Tugmen is a labor organization within the meaningof the Act, I shall recommend that the complaint be dismissed.1eCONCLUSIONS OF LAW1.Twin City Barge and Towing Company, Norris Grain Company, and PullmanTrust and Savings Bank are engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Licensed Tugmen's and Pilots'Protective Association of America,AFL-CIO,is not a labor organization within the meaning ofthe Act.RECOMMENDED ORDERIt ishereby orderedthat the complaintheretoforefiled in this proceeding be, andthe same herebyis, dismissed.15 I do not find MatsonNavigation Co v SeafarersUnion,100 Fed Supp 730, 29 LRRM2354, dispositive of the situation here as contended by the General Counsel.That caseinvolved picketing by the Brotherhood of Marine Engineers, an affiliate of the SeafarersInternational Union, which in turn was affiliated with the AFL.At that time rivalryexisted between AFL and CIO and between their affiliated unions and more specificallybetween the AFL's Seafarers and CIO Marine unionsThe picketing ii as retaliation byAFL against, and Seafarers against, CIO picketing and Marine Engineers' members weredoing the picketing.The court held that there the Marine Engineers were not immunizedbecause It represented only supervisors as it was an agent of Seafarers and AFL and thatthe picketing was instigated at the instance of the Seafarers.We do not have such asituation here.Neither the LL A. nor the AFL-CIO were in any way involved In theactivity which the complaint alleges constitutes unfair labor practices.1e In these circumstances I do not find it necessary to discuss the alleged unfair laborpracticesChicago Typographical Union No.16,AFL-CIOandCentralTypesetting and ElectrotypingCo.Case No. 13-CD-76. August23, 1962DECISION AND ORDEROn June 30, 1961, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-138 NLRB No. 32. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report. Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Azt, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, as modified below.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Chicago Typo-graphical Union No. 16, AFL-CIO, its officers, agents, representatives,,successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingany individual employed by Central Typesetting and ElectrotypingCo., Chicago, Illinois, to engage in, a strike or a refusal in the courseof his employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commoditiesor to perform any services, where an object thereof is to force or re-quire Central Typesetting and Electrotyping Company to assign theoperation of the camera or film development work on the Brightypeprocess to employees in the bargaining unit represented by ChicagoTypographical Union No. 16, AFL-CIO, rather than to employees inthe bargaining unit represented by Chicago Photoengravers UnionNo. 5, International Photoengravers Union of North America.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post a copy of the notice attached hereto marked "Appendix" 3in conspicuous places in its meeting hall and business office in Chicago,Illinois,where notices and communications to members are custom-arily posted and, the Employer willing, in conspicuous places and onbulletin boards in the plant of Central Typesetting and ElectrotypingCompany, Chicago, Illinois, where notices to employees are custoln-IThe Respondent's request for oral argument is denied as,in our opinion, the record,exceptions, and briefs adequately set forth the issues and positions of the parties.2 As requested by the General Counsel, the Order will be phrased in the existinglanguage of the Act, rather than in the language existing at the time the charge wasfiled.SeeInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amersca,et al.(Overnite Transportation Company),130 NLRB 1007, 1008-10093In the event that this Order is enforced by a decree of a United States Court ofAppeals, the words "Pursuant to a Decree of the United States Court of Appeals Enforc-ing an Order" shall be substituted for the words "A Decision and Order." CHICAGO TYPOGRAPHICAL UNION NO. 16, AFL-CIO233arily posted.Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being signed by aduly authorized officer of the Typographers, be immediately postedand maintained for a period of 60 consecutive days thereafter.Rea-sonable steps shall be taken to insure that said notice is not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF CHICAGO TYPOGRAPHICAL UNION No. 16,AFL-CIO, AND TO ALL EMPLOYEES OF CENTRAL TYPESETTING ANDELECTROTYPING CO.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Central Typesetting and Electrotyping Co., Chicago,Illinois, to engage in, a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, or otherwisehandle or work on goods, articles, materials, or commodities orto perform any services, where an object thereof is to force orrequire Central Typesetting and Electrotyping Co. to assign theoperation of the camera or the film development work on theBrightype process to employees in the bargaining unit representedby this Union, rather than to employees in the bargaining unitrepresented by Chicago Photoengravers Union No. 5, Interna-tional Photoengravers Union of North America.CHICAGO TYPOGRAPHICAL UNIONNo. 16, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice,Midland Building, 176 West Adams Street, Chicago 3, Illinois,Telephone Number, Central 6-9660, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn November 5, 1959, Central Typesetting and Electrotyping Co., herein calledthe Employer,filed charges,and on December 8, 1959,amended charges,against 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Typographical Union No. 16, AFL-CIO, referred to herein as the Typog-raphers or the Respondent, alleging that the Typographers had violated Section8(b) (4) (D) of the National Labor Relations Act, 61 Stat. 136. Thereafter, pursuantto Section 10(k) of the Act, and Section 102.90 of the National Labor RelationsBoard's Rules and Regulations, Series 8, a hearing was held before Benjamin K.Blackburn, hearing officer, on January 21 and March 7, 1960.On June 24, 1960,the Board issued its Decision and Determination of Dispute (127 NLRB 1504) inwhich it heldinteraliathat employees performing Brightype work, the subjectof the dispute, are appropriately included in the bargaining unit of the Employer'semployees represented by the Photoengravers Union and not in the bargaining unitrepresented by the Typographers.The Board directed the parties to notify theRegional Director within 10 days of the steps which they had taken to comply withthe Decision and Determination of Dispute.On July 27, 1960, the General Counsel issued the instant complaint against theRespondent alleging that the Typographers failed to comply with the Board's 10(k)Decision and Determination of Dispute and violated Section 8(b) (4) (D) of the Act.The complaint,as amended,alleged that on or about November 10, 1959 (or inthe alternative, a date of August 1959), and on or about November 2, 1959, andat all times since, the Typographers has induced and encouraged employees of theEmployer to refuse to perform services in the Employer's Brightype department, withan object of requiring the Employer to assign Brightype work to employees who aremembers of or represented by the Typographers rather than to employees who aremembers of or represented by the Photoengravers.On September 8, 1960, a hearing was held before Trial Examiner Charles W.Schneider at Chicago, Illinois, all parties appearing and being represented by coun-sel.At this hearing the Trial Examiner declined, in sum, to receive further evidenceon any legal or factual issue litigated in the 10(k) proceeding and resolved by theBoard in its Decision and Determination of Dispute.However, after the close ofthe complaint hearing, the Trial Examiner concluded, contrary to his initial ruling,that the Board's decision in the case ofInternational Typographical Union, AFL-CIO, et al. (Worcester Telegram Publishing Company, Inc.),125 NLRB 759, madematerial and admissible in the unfair labor practice hearing further evidence rele-vant to the issues raised by the complaint.The Trial Examiner therefore orderedthe hearing reopened for the reception of such evidence.Pursuant to that orderanother hearing was held in Chicago on November 16, 1960, at which all partieswere represented by counsel and afforded full opportunity to offer additional evi-dence bearing on those issues.The Typographers presented such evidence.On January 9, 1961, while the case was pending before the Trial Examiner await-ing the filing of briefs, the United States Supreme Court handed down its decisionin the case ofN.L.R.B. v. Radio & Television Broadcast Engineers Union Local1212InternationalBrotherhood of Electrical Workers, AFL-CIO (Columbia Broad-(asting System),364 U.S. 573, which involved a determination as to the scope ofthe Board's duties in resolving jurisdictional disputes of the kind here presented.On January 19, 1960, the Typographers filed a motion with the Board requesting,on the authority of the court decision, that the 10(k) hearing be reopened in theinstantmatter.On May 5, 1961,proceedingsbefore the Trial Examiner beingmeanwhile stayed, the Board issued its order denying the Typographers' motion.The parties were then granted until June 9, 1961, to file briefs with the Trial Ex-aminerBriefswere filed on or before such date by the General Counsel, theTypographers, and the Photoengravers, and have been considered.Upon the record thus made, and after consideration of all the evidence, thecontentions of the parties, and from my observation of the witnesses who testifiedbefore me, I make the following-FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERCentral Typesetting and Electrotyping Company is an Illinois corporation main-taining its principal office and place of business in the city of Chicago, Illinois, whereit is engaged in the manufacture and sale of photoengraving typed forms andelectrotypes.During the past calendar year, in the course and conduct of its business operations,the Employer purchased and caused to be transferred and delivered to its place ofbusiness in Chicago, Illinois, goods and materials valued in excess of $100,000,which goods and materials originated outside the State of Illinois.During the past calendar year the Employer sold, shipped, and distributed goods,products,and materials valued in excess of $100,000 directly to firms within the CHICAGO TYPOGRAPHICAL UNION NO. 16, AFL-CIO235State of Illinois,each of which during the same period sold and shipped goodsvalued in excess of$50,000 directlyoutside the State of Illinois.It is admitted that the Employer is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDChicago Typographical Union No. 16, AFL-CIO, and ChicagoPhotoengraversUnion No. 5,International Photoengravers UnionofNorthAmerica, are labororganizationswithin themeaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESThe case arises from a dispute between the Typographers and ,the Photoengraversas to which union should perform the camera and film development work in connec-tion with the Brightype process.For a number of years the Employer has recognized and dealt with the Typog-raphers as the collective-bargaining representative of the Employer's composing roomemployees,and with the Photoengravers as the bargaining representative of theEmployer's photoengraving employees.Neither labor organization has been certi-fied by the Board. By oral agreement the Employer follows, with some deviation,the terms of the Typographers' contracts with the Franklin Association, an em-ployer association-although the Employer is not a member of that organizationWith respect to the Photoengravers, the Employer has been under a series of writtencontracts with that organization by virtue of membership in the Chicago Photo-engravers Association.Brightype is a method, recently developed, of producing photoengraving plates,involving the filming of a type or other print form from which protection nylonplates for offset lithography and rotogravures may be produced.The equipmentconsists of a camera,a darkroom setup,and a locking form or frame in which thetype is placed and photographed.The film is then developed.The Typographers claim jurisdiction over the entire Brightype process.The Photo-engravers claim the right to operate the camera and develop the film.The conten-tion of the Typographers is that the reproduction of the Brightypeimageby cameraand film development is the equivalent of running a proof of the type-a functionhistorically that of the composing room; the position of the Photoengravers is thatthe operation of cameras and development of film are tasks in this trade historicallyand by contract those of a photoengraver.This conflict is reflected in the applicablecollective-bargaining agreements.Thus, the contract between the Photoengraversand the Chicago Photoengravers Association gives the Photoengravers jurisdictionover camera work; while the contract between the Typographers and the FranklinAssociation for the years 1958-60 assigns to the Typographers jurisdiction over allBrightype work prior to the making of the plate.The Employer began to operate the Brightype on an experimental basis in Feb-ruary 1958, using the employees of another employer. In June of that year bothunions notified the Employer of their claim to the work.The Employer informedthe Photoengravers that when the process ceased to be experimental a photoengraverwould be used.However, when production work tentatively began on July 12, 1958,composing room personnel were assigned to do the entire operation,including oper-ating the camera and developing the film.This situation continueduntilJanuary 1959 at which time the Photoengravers re-minded the Employer of its claim to the camera and development work. In responsethe Employer,on January 13, 1959, assigned a photoengraver to operate the camera.The chapel chairman of the Typographers thereupon told the photoengraver, inthe presence of the composing room employee previously assigned to the Brightype,that the Typographers had jurisdiction over the entire operation and that he (thechapel chairman) would not permit a typographer to work on the Brightype processif a photoengraver were present.The photoengraver thereupon withdrew and thetypographer completed the work.The Employer then initiated discussions with the two unions in an effort to securean agreement regarding division of the work, but without success.The Typog-raphers continued to insist that by contract and assignment the entire Brightypeprocesswas under its jurisdiction;the Photoengravers persisted in its claim tooperate thecamera andto do thedeveloping.Unableto secure agreement, anddisputing the applicability of the Typographers' contract claim, the Employer inFebruary 1959 announced its intention to award the camera'and developmentoperations to the Photoengravers.In the meantime the Photoengravers filed unfair labor practice charges, sub-sequently withdrawn, and the Employer filed a representation petition with the 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard seeking an election to determine jurisdiction over the process.This petitionwas dismissed by the Regional Director on the ground that the bargaining unit wasnot appropriate, and no appeal was taken from the dismissal.Finally, on October 14, 1959, the Employer notified both unions, by letter, that itwould assign members of the Typographers to the precamera portion of theBrightype operation, and Photoengraver members to operate the camera anddevelop the positives.On October 16, 1959, the Typographers replied by telegramreiterating its claim, by right of assignment and contract, to the entire process.In addition, the Typographers announced its intention to take "any and all stepsessential to protect our contractual rights."When the Employer thereafter assignedphotoengravers to the camera work, the typographers' portion of the operation wasnot performed, under circumstances described hereinafter.These are the incidentswhich, along with the Typographers' failure and refusal to comply with .the Board'sDecision and Determination of Dispute,' are alleged in the complaint as constitutingthe violation charged.The briefs indicate that there has been no work performedon the Brightype since these incidents occurred.In early November 1959 the Employer filed the original and subsequently theamended charge, followed in due course by the Board's 10(k) hearing and Decisionand Determination of Dispute. In that decision the Board found that there wasreasonable cause to believe that the Typographers had engaged in a violation ofSection 8(b) (4) (D) of the Act.With respect to the merits of the dispute theBoard, after examination of the Brightype process, relevant contractual history, theskills of the crafts, the traditional duties of the employees, and historical develop-ments, custom, and usage, determined that the employees operating the Brightypecamera and performing the film development are appropriately included in thecollective-bargaining unit represented by the Photoengravers and not in the col-lective-bargaining unit represented by the Typographers.There has been no vol-untary adjustment of the dispute.Concluding FindingsThe Typographers' defenses are procedural and substantive.The substantivedefenses, simply stated, are (1) that the Typographers are entitled by contract, initialassignment, and the nature of the work to perform the whole of the Brightype oper-ation; and (2) that there is no substantial evidence that the Typographers inducedemployees of the Employer to engage in a strike or a concerted refusal to performservices.The procedural points raised by the Typographers were disposed of by the TrialExaminer by rulings during the course of the hearing, which are fully reflected inthe record.No useful purpose will be served by extended discussion of thosematters here, other than to indicate what was done.The various positions ofthe parties, insofar as contrary to the Trial Examiner's rulings, are open to excep-tion before the Board. In sum, these rulings, believed to state existing law, wereas follows: (1) That a decision by the Board as to which union shall performdisputed work, made in a Determination of Dispute in a 10(k) proceeding, is notopen to review by a Trial Examiner in the 8(b)(4)(D) proceeding; (2) however,in determining whether the General Counsel has met the burden of proof in theunfair labor practice hearing the Trial Examiner is not bound by the factual findingsor conclusions of the Board in the 10(k) decision concerning the Respondent'sconduct, but is required to exercise his independent judgment and evaluation as towhether the evidence preponderantly substantiates the complaint; and (3) that therecord of the 10(k) hearing, insofar as competent and probative, is available asevidence to support or rebut the complaint in the 8(b) (4) (D) adjudication; but theparties are free therein to offer new or additional evidence of appropriate bearingon the allegations of the complaint?'Admitted by the answer, confirmed by communication to the Regional Director, andemphasized by the existence of the present litigation.2Among the authorities believed_ supportive of these conclusions are the following:(1)Section 102 92 of the Board'sRules and Regulations, Series 8, which provides, insum, that the 10(k) record and the determination shall be part of the record in the com-plaint proceeding and subject to Judicial review ; (2) the Board's rule, self-imposed, tothe effect that the Board is required to find that there is reasonable cause to believe thatSection 8(b) (4) (D) has been violated before proceeding with a 10(k) determination(Local16,International Longshoremen'sandWarehousemen'sUnion(Denali-McCrayConstruction Company),118 NLRB109, 112) ;(3)Local 450, International anon of CHICAGO TYPOGRAPHICAL UNION NO. 16, AFL-CIO237It is clear from the foregoing findings that the Typographers have not compliedwith the Board's determination within the meaning of theBechtel Corporationcase,112 NLRB 812, 814-819, and theFrank W. Hakecase, 112 NLRB 1097, 1099-1100.As previously stated, the Trial Examiner is bound by the Board's determination thatthe Typographers are not entitled to insist upon being assigned all the Brightypework.The only remaining question then is whether Section 8(b) (4) (D) was violatedon the occasions alleged in the complaint as amended, and what the remedy should be.The Prusinski and Zamer IncidentsThe original complaint recites two specific instances of violative conduct by theTypographers during the period 6 months prior to the filing of the charge.Thesewere incidents alleged to have occurred, respectively, on November 2 and 10, 1959,involving employees Ronald Prusinski and William Zamer.The 10(k) record, as amplified by further evidence submitted by the Typographersin the instant hearing, establishes the following with respect to such incidents.Firstto state their background:It has been seen that the Typographers have consistently declared their policyof claiming all work involved in the Brightype process.Thus, in January 1959when the Employer first attempted to have a photoengraver perform the cameraand film development work on the Brightype, the chapel chairman of the Typog-raphers (an official whose actions in execution of the Typographers' policy are at-tributable to the Typographers) refused to permit a typographer to work on theBrightype under such conditions .3On October 16, 1959, after the Employer hadannounced its determination to divide the work between the two unions, the Typog-raphers reiterated its claim to the entire operation, simultaneously warning the Em-ployer that it would take "any and all steps essential to protect our contract rights."Composing room employee Ronald Prusinski, a member of and a witness for theTypographers in both hearings, testified, in substance, that successive chapel chair-men, first Hunt (now president of the Typographers) and then Couture, instructedhim not to work on the Brightype unless he was permitted to perform the entireoperation .4 It was in this context that the incidents alleged in the complaint occurred.Operating Engineers,AFL-CIO (Slane Industrial Painters),123 NLRB 1, 6, enfd. 275F. 2d 408 (C.A. 5), holdinginter alia-asI interpret it-that the Board'sawardordeterminationin a 10(k) proceeding, like its decision in a Section 9 matter(MorgantonFull Fashioned Hosiery Company and Huffman Full Fashioned HosieryMills,Inc.,115NLRB 1267) is not subject to review by a Trial Examiner in a complaint action;(4)Local 450, International Union of Operating Engineers, AFL-CIO (W. J. Hedrickand H TV. Merschall, Jr, d/b/a Industrial Painters and Sandblasters),117 NLRB 1301,1305, andLocal 595,International Association of Bridge,Structural and OrnamentalIronWorkers, A F.L., and its Business Agent, W. B. Sanders(Bechtel Corporation),112 NLRB 812, 814, holdinginter aliathat if the 10(k) proceeding falls to produce anadjustment or settlement of the dispute, the only issue to be decided in the 8(b) (4) (D)proceeding is "whether an unfair labor practice was committed and, if so, what the appro-priate remedy should be";(5)International Typographical Union, AFL-CIO,etat.(Worcester Telegram Publishing Company, Inc),125 NLRB 759, 761, holding-as IInterpret it-that in determining whether an unfair labor practice was committed,becauseof the different standards of proof none of the Board's findings or conclusions in the10(k) decisionrelatingtothe existence of possible violationare bindingon the TrialExaminer;that the10(k) record may be used to establish the allegations of the complaint;and that new or additional evidence bearing thereon is admissible.8A union is responsible for the acts of its steward within the scope of his authorityin the prosecution of union policies.Local#1150, United Electrical,Radio&MachineWorkers of America, etc.,et al.(Cory Corporation),84 NLRB 972;Service Trades Chauf-fers. Salesmen,and Helpers,Local 145,etc. (Howland Dry Goods Company),85 NLRB1037,footnote 2;Local 761, International Union of Electrical,Radio and Machine Work-ers,AFL-CIO (General Electric Company),126 NLRB 123, 125.See alsoN.L.R.B. v.Local815, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America, Independent(Montauk Iron&SteelCorp.),290 F.2d 99(C.A. 2).In the Present case Typographers'President O'Neill notified the Employer in February1959,thathe had "instructed our chapel chairman to see that all provisions of theFranklin Association contract are enforced at Central Typesetting Co."'Specifically,Prusinski's testimony, from the 10(k) proceeding,was that he was told,"I was not to operate unless I could do all complete process as per contract." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Zamer IncidentThe first, I find, took place around August 1959.This was the occurrence in-volving Typographer William Zamer.5The substance of the incident, as reflected in the testimony of Foreman Fiedlerand employee Zamer, not significantly conflicting, is as follows.Zamer, assignedby Fiedler to operate the Brightype, found a photoengraver at the machine preparedto operate the camera.As related by Zamer, Foreman Fiedler asked TypographerChapel Chairman Couture, "What do we do?" Couture replied, "We go upstairs."Couture further said that "If the man from the photoengravers is there, we can'toperate . . . the camera . . . because we [are] handling the whole thing." Zamerdid not operate the Brightype that day, "because Mr. Couture thought that as longas there is a photoengraver down there, we are not supposed to work so we wentupstairs."Foreman Fiedler then assigned Zamer to other work.The Prusinski IncidentOn or about November 2, 1959, Composing Room Foreman Fiedler assignedtypographer Ronald Prusinski to operate the Brightype.When Prusinski arrived atthe darkroom he found a photoengraver there. Informed that the photoengraverproposed to operate the camera, Prusinski called his chapel chairman, Couture, who,asFiedler testified, declined to permit Prusinski to perform any work on theBrightype under such conditions.Prusinski's testimony, in substantial agreementwith that of Fiedler, is that Couture "told [Fiedler] that it was within our contractjurisdiction to do the complete processing. If we were not allowed to do the com-plete process, we wouldn't do any of it " Foreman Fiedler thereupon reassignedPrusinski to other duties and the Brightype was not operated on that day.6These two incidents involving Prusinski and Zamer constituted violations of Sec-tion 8(b) (4) (D) of the statute.The evidence reflects a policy of the TypographersUnion not to permit Typographers to do any work on the Brightype unless theyperformed the complete operation.This policy was implemented at the directionof the Typographers' authorized representatives, as a consequence of which theTypographers refused to perform or to permit any work by its members on theBrightypeIn this posture of fact, the contention of the Typographers to the effectthat there was no specific direction to Zamer and Prusinski to perform only part ofthe Brightype operation is without substance.The position stated by the Typog-raphers chapel chairman constituted a clear refusal to allow performance of anyportion of the Brightype operation by Typographer members unless they performedall of the process.Foreman Fiedler thus had no alternative but to reassign Zamer5Thereis no doubtthat suchan incidenttook placeThe only questionis as to thetime.The originalcomplaintalleged adate of November 10, 1959, based on thetestimonyof the Employer's vice president,Edward Christensen,and ComposingRoom ForemanFiedler inthe 10(k) hearing.Zamer,a witnessfor theTypographers in both hearings,denied that the incident occurredin November.His testimony in the 10(k) hearing wasthat the incidentoccurred not in Novemberbut inJuly ; In the complainthearing heplaced it as "aroundAugust, I guess,or somethinglike that"In view of Zamer's testi-mony the General Counsel amended the complaintto allege an alternative date of August1959 forthisincident.Both dates arewithin thestatute of limitations, Section 10(b).'The contentsof the chargesseem to lendsupport toZamer's dates.The first charge,which allegedthe Prusinski Incident of November 2, related hereinafter,was filed by theEmployeron November5, 1959, and a second on December 8, 1959. Thelatterreiteratedthe Prusinski occurrence and added a further allegation to the effect that on other un-specified occasionsthe Typographerscaused members to refuse to work onthe Brightype.If the Zamer incident had occurred in the interimbetween the filing of thetwo charges, itseems likely thatitwould havebeen specificallymentioned in the second oneUponconsideration of the record evidence,observation of Zamer, and the inherent probabilities,I conclude that the incident occurred around August1959, ratherthan on November 10,as apparently foundby the Boardin its 10(k) decisionE The quotations are from Prusinski'stestimonyin the 10(k) hearingIn the latercomplaint hearing, Prusinski at first testifiedthat he couldnot remember Couture mak-ing the statement related.When his previous testimonywas called to his attention,Prusinski testified that he could not remember having given such an answer.Pressedabout the matter, Prusmski stated that his memory would have been clearer on the oc-casion of his prior testimonyIt is found that the incident occurred as described in thetest above LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 239and Prusinski to other duties.The incidents constituted (1) a strike, partial in nature,by the Typographers, and (2) successful inducement and encouragement of em-ployees to engage in a strike and concerted refusal to perform employment services;the object being to force or require the Employer to assign camera and film develop-ment work on the Brightype to the Typographers rather than to the Photoengravers.Such conduct is violative of Section 8(b)(4)(D).The cases ofN.L.R.B. v. Inter-nationalRiceMilling Co., Inc., et al.,341 U.S. 665; andJoliet Contractors Asso-ciation, etal. v. N.L.R.B.,202 F. 2d 606 (C.A. 7), cert. denied 346 U.S. 824, citedby the Respondent, are inapposite.TheJolietContractorscase did not involve astrike or concerted refusalby employeesto refuse to perform services in the courseof their employment (id. 609).The instant case does. InInternational Rice Millingthe respondent union did not engage in a strike against the employer of the employeesinvolved or encourage concerted action by them.Here it did both.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Typographers set forth above, occurring in connection withthe operations of Central Typesetting and Electrotyping Company, previously re-ferred to, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent, Chicago Typographical Union No. 16, AFL-CIO, has violated Section 8(b)(4)(D) of the Act, it will be recommended that itcease and desist from such conduct and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Chicago Typographical Union No. 16, AFL-CIO, and Chicago PhotoengraversUnion No. 5, International Photoengravers Union of North America, are labororganizations within the meaning of Section 2(5) of the Act.2.By engaging in a strike and by inducing and encouraging employees of CentralTypesetting and Electrotyping Company to engage in a strike or concerted refusalin the course of their employment to perform services with an object of forcing orrequiring Central Typesetting and Electrotyping Co. to assign the operation of thecamera and the film development work on the Brightype to the typographers ratherthan to the photoengravers, the Typographers has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b)(4)(D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.)Local No. 4,International Brotherhood of Electrical Workers,AFL-CIOandCharles H. Norman,John Karoly and GeorgeJ.Moran, a partnership,d/b/a Tri-Cities Broadcasting Com-pany.Case No. A0-39. August 23, 1962ADVISORY OPINIONThis is a petition filed by Local No. 4, International Brotherhoodof ElectricalWorkers, AFL-CIO, herein called the Petitioner orUnion, for an Advisory Opinion in conformity with Sections 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.138 NLRB No. 37.